Citation Nr: 1627419	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals, fracture of left zygomatic arch; with a patch of hypesthesia on the left cheek.

2.  Entitlement to service connection for residuals of a fractured jaw, including limitation of jaw function (other than residuals of fracture of left zygomatic arch; with a patch of hypesthesia on the left cheek). 

3.  Entitlement to service connection for right wrist disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for growth behind the left ear with residual scar.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss, left ear.

REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1977.  

These matters come to Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran has previously claimed entitlement to service connection for left ear hearing loss, and was most recently denied in an August 2008 rating decision.  That decision was not appealed and thus became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).  Therefore, the Veteran must in fact first present new and material evidence in order to reopen his claim for entitlement to service connection for left ear hearing loss.  38 C.F.R. 
§ 3.156(a) (2015).

In August 2015, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

This record in this matter consists solely of electronic claims files and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of to a compensable rating for residuals, fracture of left zygomatic arch; and service connection for a low back disability, right wrist disability, left ear growth, and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In addition to a patch of hypesthesia on the left cheek, residuals of a fractured jaw include limitation of jaw function that is etiologically related to the Veteran's active duty service. 


CONCLUSION OF LAW

Residuals of a fractured jaw, including limitation of jaw function, were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist - Residuals of Fractured Jaw

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis- Residuals of Fractured Jaw

The Veteran essentially contends that his residuals of fractured jaw were incurred in service, when the Veteran was hit in the face.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to Hickson element (1), the Veteran has demonstrated difficulty and pain when chewing hard foods on his left side, although he noted he has not told a dentist about this condition.  A facial x-ray revealed a wire suture.  See December 2011 VA examination.  Therefore Hickson element (1) is met.    

With respect to in-service disease and injury, service treatment records note the Veteran received a blow to the face in July 1977.  An open reduction of the fractured zygomaticomaxillary complex was performed and an intraosseous wire was placed across the fracture.  March 1978 VA medical center (VAMC) treatment records including a special neurological evaluation note that the examiner reviewed an x-ray of a jaw fracture that occurred when the Veteran was in a fight during service and notes a "slight limitation of jaw opening perhaps 30% from normal."  Therefore, Hickson element (2) is satisfied. 

Regarding Hickson element (3), nexus, the Board finds the December 2015 private opinion from Dr. L.B.R., Jr., to be highly probative as to the issue of the Veteran's residuals of fractured jaw.  The clinician noted that he reviewed the Veteran's medical records, including service treatment records and found that the discomfort in his jaw resulted from the fracture that occurred while he was in service.  The opinion is consistent with the other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is no other negative evidence on record that contradicts this opinion.  While the Veteran's records show that he suffered a jaw fracture and he was service connected for left zygomatic fracture, which was rated analogously to the jaw, in practice the RO appears to have only been focused on the symptoms related to the patch of hypesthesia on the Veteran's cheek, versus any limitation of function of the jaw, such as the ability to chew, that the Veteran may have.  See May 1978 rating decision.  Therefore, the Board finds that a separate grant of service connection for residuals of a fractured jaw, including limitation of jaw function (in addition to residuals of fracture of left zygomatic arch; with a patch of hypesthesia on the left cheek) is warranted, as all the Hickson elements have been met. 


ORDER

Entitlement to service connection for residuals of a fractured jaw, including limitation of jaw function (in addition to residuals, fracture of left zygomatic arch; with a patch of hypesthesia on the left cheek), is granted.  


REMAND

First, the Veteran has stated at his hearing that he has received social security disability benefits.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38  U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the records must be obtained.  38 C.F.R. § 3.159(c)(2) (2015).

Next, the Veteran has not yet been afforded a VA examination for his low back disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In the instant case, the Veteran has submitted a private opinion by a December 2015 Dr. L.B.R., Jr., who opined that the Veteran's back disability was related to service, based on the Veteran's lay history.  While the Veteran is competent to report events that happened in service, in the instant case, he stated he hurt his back at the same time he injured his service-connected left wrist, by slipping on ice.  However, service treatment records demonstrate that the Veteran in fact injured his left wrist during a diving board accident.  Given the conflicting statements on when the wrist and back injuries occurred, the Veteran should be afforded a VA examination to determine whether his back disability is as likely as not related to service, and the examiner should to extent possible reconcile the Veteran's lay testimony as to his in-service injuries with the notations of a diving accident in service.  

Finally, the Veteran was afforded a VA examination in October 2011 for both his wrists, in the context of an increased rating claim for the already service-connected left wrist.  This examination also addressed the right wrist, but did not provide a nexus opinion on whether it is as likely as not that his right wrist disability is related to service.  Therefore, upon remand, the Veteran should be afforded a new VA examination that addresses the nature and etiology of the Veteran's claimed right wrist disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.

2.  Schedule the Veteran for the appropriate to determine the nature and etiology of the Veteran's claimed low back disability.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must provide an opinion as to whether the Veteran's low back disability had its onset in service or is otherwise related to service, to include as related to any in-service disease, event, or injury.

The examiner should to the extent possible attempt to reconcile the Veteran's claims that he injured his back during the same incident in which he injured his service-connected left wrist, which he reports as a slip on ice, with service treatment records showing the Veteran injured his left wrist during a diving accident. 

3.  Schedule the Veteran for the appropriate to determine the nature and etiology of the Veteran's claimed right wrist disability.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must provide an opinion as to whether the Veteran's right wrist disability had its onset in service or is otherwise related to service, to include as related to any in-service disease, event, or injury.

The examiner should to the extent possible attempt to reconcile the Veteran's claims that he injured his right wrist during the same incident in which he injured his service-connected left wrist, which he reports as a slip on ice, with service treatment records showing the Veteran injured his left wrist during a diving accident. 

The examiners are asked to explain the reasons behind any opinions expressed and conclusions reached.  

If an examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


